DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “film-like” in claim  15 is a relative term which renders the claim indefinite. The term “film-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what the term “film-like” includes.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andexer et al. (US Patent Application No. 2011/0309583).
Regarding claim 1, Andexer et al. teach a sealing tape roll (page 3, paragraphs [0024], [0029], [0034]) of a sealing tape of flexible, compressible foam (page 3, paragraph [0024]) with at least one interior barrier layer (page 4, paragraph [0043]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, and a thickness direction, which is perpendicular to the bottom surface of the sealing tape (page 2, paragraph [0017], page 4, paragraphs [0039], [0043], Figs. 1 and 4); wherein the sealing tape is wound up into the sealing tape roll around an axis transverse to the longitudinal direction of the sealing tape in such a way that the top surface of the one turn rests against the bottom surface of an adjacent turn on the sealing tape roll, and the side surfaces of the sealing tape form end surfaces of the sealing tape roll, wherein a width of the sealing tape roll is defined as a distance between one end surface and the opposite end surface of the sealing tape roll (page 4, paragraph [0039], Fig. 1); wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 3, paragraph [0032], page 4, paragraph [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 3, paragraph [0032], page 4, paragraph [0043]); and wherein at least one barrier layer extends over at least 50% of the width of the sealing tape roll between the opposite end surfaces of the sealing tape roll and in the longitudinal direction of the sealing tape (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 2, Andexer et al. teach wherein the at least one barrier layer extends between the opposite end surfaces of the sealing tape roll over at least 75% of the width of the sealing tape roll (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 3, Andexer et al. teach wherein the at least one barrier layer extends between the opposite end surfaces of the sealing tape roll over at least 90% of the width of the sealing tape roll (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 4, Andexer et al. teach the at least barrier layer is centered between the side surfaces (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 6, Andexer et al. teach wherein the at least one barrier layer begins at one of the side surfaces and proceeds toward the opposite side surface (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 9, Andexer et al. teach wherein the at least one barrier layer extends continuously from one end surface of the sealing tape roll to the opposite end surface of the sealing tape roll (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 10, Andexer et al. teach wherein the at least one barrier layer is parallel to the bottom surface (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 11, Andexer et al. teach wherein the at least barrier layer is perpendicular to the side surfaces (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 12, Andexer et al. teach wherein the sealing tape comprises a barrier layer, which is arranged symmetrically between the top surface and the bottom surface (page 4, paragraph [0043], Figs. 1 and 4).
Regarding claim 15, Andexer et al. teach wherein the at least one barrier layer is formed out of a film-like material (page 4, paragraph [0043]).
Regarding claim 16, Andexer et al. teach wherein the bottom surface of the sealing tape comprises an adhesive layer for bonding the sealing tape to a frame element (page 4, paragraph [0041]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andexer et al. (US Patent Application No. 2011/0309583) in view of Deiss (US Patent Application No. 2016/0060863).
Andexer et al. are relied upon as disclosed above.
Regarding claim 5, Andexer et al. fail to teach wherein the at least one barrier layer is arranged off-center between the side surfaces.  However, Deiss teaches a sealing tape roll of a flexible, compressible foam with at least one interior barrier layer (page 1, paragraphs [0006], [0007], page 2, paragraphs [0015], [0042]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, a thickness direction, which is perpendicular to the bottom of the sealing tape (page 1, paragraph [0006], page 2, paragraphs [0015], [0042], [0043], page 3, paragraphs [0053], [0054]), wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 2, paragraphs [0042], [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), wherein the at least one barrier layer is arranged off center between the side surfaces (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), page 5, paragraph [0079]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide the barrier layer of Andexer et al. off center as that of Deiss in order to reduce or completely block the permeability of the sealing tape to vapor diffusion in a function direction (Deiss, page 3, paragraph [0049]).
Regarding claim 7, Andexer et al. fail to teach wherein the sealing tape comprises at least two barrier layers, which are arranged one above the other in the thickness direction, and wherein the barrier layers proceed in alternation, first from one side surfaces toward the opposite side surface and then from the other one side surfaces toward the other opposite side surface.  However, Deiss teaches a sealing tape roll of a flexible, compressible foam with at least one interior barrier layer (page 1, paragraphs [0006], [0007], page 2, paragraphs [0015], [0042]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, a thickness direction, which is perpendicular to the bottom of the sealing tape (page 1, paragraph [0006], page 2, paragraphs [0015], [0042], [0043], page 3, paragraphs [0053], [0054]), wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 2, paragraphs [0042], [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), wherein the sealing tape comprises at least two barrier layers, which are arranged one above the other in the thickness direction, and wherein the barrier layers proceed in alternation, first from one side surfaces toward the opposite side surface and then from the other one side surfaces toward the other opposite side surface (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053], page 4, paragraph [0065]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the barrier layers of Deiss in the sealing tape of Andexer et al. in order to reduce or completely block the permeability of the sealing tape to vapor diffusion in a function direction (Deiss, page 3, paragraph [0049]).
Regarding claim 8, Andexer et al. fail to teach wherein the at least one barrier layer is formed by a plurality of barrier layer sections.  However, Deiss teaches a sealing tape roll of a flexible, compressible foam with at least one interior barrier layer (page 1, paragraphs [0006], [0007], page 2, paragraphs [0015], [0042]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, a thickness direction, which is perpendicular to the bottom of the sealing tape (page 1, paragraph [0006], page 2, paragraphs [0015], [0042], [0043], page 3, paragraphs [0053], [0054]), wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 2, paragraphs [0042], [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), wherein the at least one barrier layer is formed by a plurality of barrier layer sections (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053], page 4, paragraph [0065]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of barrier layers of Deiss in the sealing tape of Andexer et al. in order to reduce or completely block the permeability of the sealing tape to vapor diffusion in a function direction (Deiss, page 3, paragraph [0049]).
Regarding claim 13, Andexer et al. fail to teach wherein, in an unwound state of the sealing tape, the at least one barrier layer is arranged at a slant to the side surface.  However, Deiss teaches a sealing tape roll of a flexible, compressible foam with at least one interior barrier layer (page 1, paragraphs [0006], [0007], page 2, paragraphs [0015], [0042]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, a thickness direction, which is perpendicular to the bottom of the sealing tape (page 1, paragraph [0006], page 2, paragraphs [0015], [0042], [0043], page 3, paragraphs [0053], [0054]), wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 2, paragraphs [0042], [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), wherein, in an unwound state of the sealing tape, the at least one barrier layer is arranged at a slant to the side surface (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053], page 4, paragraph [0065]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to arrange the barrier layer of Andexer et al. as that of Deiss in order to reduce or completely block the permeability of the sealing tape to vapor diffusion in a function direction (Deiss, page 3, paragraph [0049]).
Regarding claim 14, Andexer et al. fail to teach wherein the sealing tape comprises at least two barrier layers, which are distributed uniformly over a thickness of the sealing tape between the top surface and the bottom surface of the sealing tape.  However, Deiss teaches a sealing tape roll of a flexible, compressible foam with at least one interior barrier layer (page 1, paragraphs [0006], [0007], page 2, paragraphs [0015], [0042]); wherein the sealing tape comprises a top surface, a bottom surface, two side surfaces connecting the top surface and the bottom surface to each other, a longitudinal direction, which is parallel to the bottom surface and to the side surfaces, a thickness direction, which is perpendicular to the bottom of the sealing tape (page 1, paragraph [0006], page 2, paragraphs [0015], [0042], [0043], page 3, paragraphs [0053], [0054]), wherein the sealing tape comprises a plurality of foam plies, which are arranged one above the other in the thickness direction between the bottom surface and the top surface of the sealing tape (page 2, paragraphs [0042], [0043]), wherein a barrier layer is accommodated between each pair of adjacent foam plies (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053]), wherein the sealing tape comprises at least two barrier layers, which are distributed uniformly over a thickness of the sealing tape between the top surface and the bottom surface of the sealing tape (page 1, paragraph [0007], page 2, paragraphs [0015], page 3, paragraphs [0050], [0051], [0053], page 4, paragraph [0065]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use two barrier layers as that of Deiss in the sealing tape of Andexer et al. in order to reduce or completely block the permeability of the sealing tape to vapor diffusion in a function direction (Deiss, page 3, paragraph [0049]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/29/2022